DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US 2009/0315458).
Re Claim 9, CHOI et al. disclose a display apparatus, comprising: a first over-coat layer on a device substrate, the first over-coat layer (104)  including a first region and a second region  (not labeled) disposed at the outside of the first region (see Fig. 2); a second over-coat layer (118) on the first region of the first over-coat layer (104); a light-emitting layer (126)  on the second over-coat layer (118), the light-emitting layer (126) extending onto the second region of the first over-coat layer (see Fig. 2); a bank insulating layer (124) between the second region of the first over-coat layer (104) and the light-emitting layer (126) ; a lower electrode (122)  between the second over-coat layer (118) and the light-emitting layer (126), the lower electrode (122)  extending between the first over-coat layer (104) and the bank insulating layer (124) ; and an upper electrode (128) on the light-emitting layer (126), wherein a lower surface of the light-emitting layer (126) toward the device substrate (101)  is a flat surface (see Figs. 2, 4 and related text in Page 2, Paragraphs [0037] – [0041] and Page 3, Paragraph [0044]).
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 2009/0315458).
Re Claim 14, s applied to claim 9 above, CHOI et al. disclose all the claimed limitations including an encapsulating layer (134) on the upper electrode (128); and an encapsulation (130) substrate on the encapsulating layer (see Fig. 4 and Paragraph [0044]). 
With regard wherein the thermal conductivity of the encapsulation substrate is higher than the thermal conductivity of the device substrate, Examiner takes an Official notice because it is well-known in the art and within the scope of CHOI et al. since it is desired to select the encapsulation substrate should have higher conductivity than the device substrate in order to rapidly emit heat generated from the light emitting layer so that the damage to the light emitting layer can be avoid. See In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942).See In re Ahlert, 424 F.2d 1088, 1091, 165  USPQ 418, 420 (CCPA 1970).

 
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 and 16-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the over-coat layer including a step compensation groove; a first lower electrode on the over-coat layer, the first lower electrode including an end portion in the step compensation groove; a bank insulating layer in the step compensation groove of the over-coat layer, the bank insulating layer covering the end portion of the first lower electrode,” as recited in claim 1, and “the over-coat layer including a step compensation groove; a step of forming a lower electrode on the over-coat layer, the lower electrode extending along a sidewall of the step compensation groove; a step of forming an insulating material layer on an entire surface of the device substrate in which the lower electrode is formed; a step of forming a bank insulating layer covering an end portion of the lower electrode in the step compensation groove by selectively etching the insulating material layer,” as recited in claim 15 respectively. 
Claims 2-8 and 16-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kim (US 2017/0345880) and LEE et al. (US 2018/0151831) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 13, 2021